               LAW OFFICE OF

  BENJAMIN SILVERMAN                                                                     TEL (212) 203-8074
         224 WEST 30TH ST., SUITE 302                                                   FAX (646) 843-3938
            NEW YORK, NY 10001                                                 Benjamin@bsilvermanlaw.com




                                                  April 19, 2021

      ByECF
      Honorable Paul A. Engelmayer
      United States District Judge
      Eastern District of New York
      Sitting by designation
      40 Foley Square
      New York, NY 10007


             Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

      Your Honor:

             I write respectfully to inform the Court that Mr. Celli would like to withdraw his
      request to proceed prose. We thank the Court for its time and its consideration of this
      matter.

                                                  Respectfully submitted,

                                                  Isl Benjamin Silverman
                                                  Benjamin Silverman
                                                  Attorney for Lucio Celli

      cc: AUSA Anna Karamigios (by email)
          Lucio Celli (by email to his brother)

The Court appreciates this notification. In light of Mr. Celli's earlier motion to proceed prose
and the considerable attention that the Court and the parties have given to it, and to assure a
proper record on this point, the Court will maintain on the calendar the conference scheduled for
2 p.m. on April 26, 2021. At that conference, the Comt will briefly allocute Mr. Celli as to his
determination no longer to move to proceed prose. The Court will also put on the record the
bases on which the Court had determined to deny that motion.




                   PAULA. ENGELMAYER u
                   United States District Judge
April 19, 2021
